Citation Nr: 1748639	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-40 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar fasciitis with pes cavus and calcaneal spurs, rated as 10 percent disabling prior to May 30, 2015, and 50 percent disabling thereafter (foot disability).

2.  Entitlement to a rating in excess of 10 percent for tinea cruris, tinea pedis, and lichen simplex chronicus (skin disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or due to being housebound.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his friend, J. W.


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1986.

These matters come to the Board of Veterans' Appeals (Board) from August 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)

In May 2014, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  While the March 2017 VA foot       and skin conditions examination reports reference relevant VA treatment records from April 23, 2016 and October 14, 2016, treatment records dated subsequent to February 19, 2015 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

Additional clarification is required with respect to the Veteran's skin claim.  While the March 2017 examiner addressed the Veteran's service-connected tinea cruris, the examiner did not acknowledge or address the Veteran's service-connected skin conditions of tinea pedis and lichen simplex chronicus.  Accordingly, another VA skin examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all VA treatment records from February 19, 2015 to present and associate them with the claims file.    If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Schedule the Veteran for a VA skin examination to assess the current nature and severity of his service-connected tinea cruris, tinea pedis, and lichen simplex chronicus.  The claims file must be made available to    the examiner for review before the examination.  All indicated tests should be conducted and the results reported.  All pertinent symptomatology and findings must be reported, to include the total body area and      total exposed body area affected by the tinea and        lichen simplex chronicus, and the nature of frequency 
of any treatment.  If any of the Veteran's service-connected skin conditions (tinea cruris, tinea pedis, and lichen simplex chronicus), are no longer present, the examiner should state such. 

3.  After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

